


110 HRES 707 IH: Honoring the 50th anniversary of Althea

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 707
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Rangel) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the 50th anniversary of Althea
		  Gibson’s championship at Wimbledon and Forest Hills, and honoring the life and
		  legacy of a teacher, daughter, and internationally acclaimed athlete who defied
		  the boundaries of race, class, and gender.
	
	
		Whereas 2007 marks the 50th anniversary of Althea Gibson
			 becoming the first African-American to win the United States Championship (now
			 the United States Open) and Wimbledon;
		Whereas in 1957, Queen Elizabeth II presented Althea
			 Gibson with the Championship trophy at Wimbledon, and Vice President Richard
			 Nixon presented Althea Gibson with the United States Championship trophy at
			 Forest Hills;
		Whereas when Althea Gibson defended her titles at
			 Wimbledon and the United States Championship in the following year of 1958, she
			 embodied her belief that winning more than once is proof of one’s
			 ability;
		Whereas Althea Gibson would have been eighty years old
			 this year on August 25, if she had not died at the age of 76 on September, 28,
			 2003;
		Whereas Althea Gibson, the eldest daughter of
			 sharecroppers who moved from South Carolina to Harlem during the Depression,
			 wrote that she always wanted to be somebody, and she won nearly 100 awards for
			 tennis;
		Whereas despite poverty and her previous troubles in
			 academics, Althea Gibson received a full athletic scholarship to attend Florida
			 A&M University for basketball, becoming one of the few African-American
			 females to receive this honor at any college in the United States at that
			 time;
		Whereas Althea Gibson did not let prejudice, poverty, or
			 consistent threats against her life compromise her drive to become a champion
			 of tennis and an example of human excellence;
		Whereas Althea Gibson transcended barriers of class, race,
			 and gender when she entered the world of national competitive tennis, a sphere
			 historically closed to individuals of her race and socioeconomic status;
		Whereas Althea Gibson’s style and ability defied
			 conventional concepts of the female tennis athlete when she played and won
			 against men and women on nearly every continent;
		Whereas in an era in which there were few international
			 celebrities of color, Althea Gibson was an ambassador of sports and exhibited
			 her talents in many countries, including Australia, China, Mexico, Germany,
			 England, Italy, Haiti, and Egypt;
		Whereas although Althea Gibson was recognized as the Queen
			 of Tennis, racial prejudice excluded her from lodging in the hotels that were
			 in close proximity to the arenas where she competed;
		Whereas in 1950, Althea Gibson’s talent and determination
			 engendered discussions about how the integration of tennis was an inevitable
			 occurrence that would benefit tennis as it had benefitted basketball, football,
			 baseball, and boxing;
		Whereas on August 28 of that same year, Althea Gibson
			 became the first African-American to compete at the National Open in Forest
			 Hills;
		Whereas Althea Gibson was not only the first
			 African-American to win the championship trophy at Wimbledon, but 6 years
			 before that victory, she was the first African-American to compete at
			 Wimbledon;
		Whereas Althea Gibson combated racial prejudice when she
			 competed and won on tennis courts that were previously segregated;
		Whereas Althea Gibson’s athletic prowess was not limited
			 to tennis;
		Whereas during the same year as the enactment of the Civil
			 Rights Act of 1964, a law that outlawed discrimination based on race, color,
			 religion, sex, or national origin, Althea Gibson became the first
			 African-American to become a Ladies Professional Golf Association card
			 carrier;
		Whereas although Althea Gibson was a champion of tennis,
			 she was also an actress, musician, and teacher, the quintessential Renaissance
			 woman;
		Whereas Althea Gibson risked her salary when she refused
			 to adopt a dialect in her portrayal of a Civil War maid in the 1959 film the
			 Horses’ Soldiers because she felt that it compromised her dignity and the
			 dignity of the African-American community;
		Whereas in 1971, Althea Gibson became the first
			 African-American to be inducted into the International Tennis Hall of Fame, the
			 only African-American woman of the 200 athletes who have received this honor
			 from its creation in 1955 until the present year of 2007;
		Whereas Althea Gibson was 1 of the first 6 people to be
			 inducted into the International Women’s Sports Hall of Fame on September 16,
			 1980, an honor shared by such pioneers as Amelia Earhart;
		Whereas, in January 1991, Althea became the first woman to
			 receive the Theodore Roosevelt Award, the highest honor awarded by the National
			 Collegiate Athletic Association for symbolizing the best qualities of
			 competitive excellence and good sportsmanship, and for her significant
			 contribution to expanding opportunities for women and minorities through
			 sports;
		Whereas Althea Gibson is a universal inspiration who
			 received numerous accolades and endured numerous humiliations, and despite the
			 fact that she has been largely forgotten, she undoubtedly made great strides
			 for those persons of color who sought to coach or play in professional sports;
			 and
		Whereas the Althea Gibson Foundation was established to
			 support underprivileged youth in their drive to succeed in golf, tennis, and
			 the classroom, and to ensure that Althea Gibson’s legacy of excellence,
			 tenacity, and dedication lives on: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the 50-year
			 anniversary of Althea Gibson becoming the first African-American to win at
			 Wimbledon and the United States Championship at Forest Hills;
			(2)encourages the
			 support of the Althea Gibson Foundation and other organizations that support
			 under-privileged youth in their educational aspirations and athletic pursuits
			 in the areas of tennis and golf; and
			(3)encourages the
			 preservation of the memory, legacy, and well-being of athletes that were
			 pioneers in their time and who served as inspirations for succeeding
			 generations.
			
